Citation Nr: 1617756	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A Travel Board hearing was held in June 2013.  Following this, the Board remanded the case for further development in January 2014 for specified evidentiary development.  This completed, the denial of the claim was continued through a February 2015 Supplemental Statement of the Case (SSOC), and the matter now is back before the Board.


FINDING OF FACT

Provided the Veteran's account of a 45-foot fall from a telephone pole that impacted the lower back is given full weight as having occurred as indicated,               the competent evidence still does not causally relate current back disability to that incident, or other incident of service.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a low back disability.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014);               38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

The Veteran received timely and thorough VCAA notice on how to substantiate the issue, through February 2008 RO correspondence that preceded the rating decision on appeal.  

VA's duty to assist also has been properly fulfilled.  The Veteran's service treatment records (STRs) have been placed on file, as have military service personnel records.  Recently RO inquiry was made with the National Personnel Records Center (NPRC) for inpatient clinical treatment records of a reported hospitalization at the Fort Gordon, Georgia base hospital in 1962, which responded no records were found.  

The RO has obtained extensive records of VA outpatient treatment covering a period of time from the mid-1990s onward, from all available VA records sources, and further, private treatment records mostly surrounding the Veteran's 1989 post-service occupational back injury and subsequent Worker's Compensation claim.  The Gainesville VA Medical Center reported in May 2014 that the Veteran's first visit was not until 2000 and the Board notes that records from 2000 are of record.  The Cleveland VA Medical Center and Pittsburgh VA Medical Center both responded in June 2014 that a thorough review of the systems of records revealed that there were no records which were responsive to a request for records dating from 1998.  
Although the Veteran was not provided notice that specifically complies with 38 C.F.R. § 3.159(e), concerning the inability to obtain certain records, such is not prejudicial.  Based on the responses obtained from VA and the National Personnel Records Center, the Board finds that it is reasonably certain the records do not exist or that further efforts to find them would be futile.  The February 2015 supplemental statement of the case then notified the Veteran of the records that were not obtained.  To date, the Veteran has not informed VA that he either has the records or a copy thereof.  Moreover, although the RO did not provide notice to the Veteran that he could submit alternate sources of evidence to supplement available treatment records, such also is not error as the Board assumes that his report of injury in service is competent, credible and probative.

Also acquired were records from an award of disability benefits by the Social Security Administration (SSA).  The Veteran has undergone VA Compensation and Pension examination in furtherance of this claim.  The February 2014 examination and opinion on what caused the Veteran's back disorder considered the history and included a rationale such that the examination was adequate.   

One further Board remand directive not mentioned was that the Veteran identify relevant private treatment, if not already stated, to which he responded that one particular physician would have had such information but for the records having been routinely discarded.  In light of this information, further records requests from this physician would be futile, and moreover, the Board's remand objectives overall accordingly have been satisfied.  

The Veteran himself meanwhile has provided several personal statements and copies of medical records.  He testified at a Travel Board hearing.  With respect to Board hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issue was explained and testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

There is no indication of further development to complete.  The Board has sufficient basis upon which to issue a decision upon this case. 

Applicable Law and Regulations

Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.                38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R.  § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic conditions (including degenerative arthritis) may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Merits of the Claim

The Board has closely considered the circumstances of this case from                   the Veteran's lay witness testimony throughout to what the medical records show.  However, even when accepting arguendo an uncorroborated account of severe                in-service fall injury and one-week hospitalization, the most probative evidence still weighs against the claim.  There essentially is not a causal nexus to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

In reviewing the evidence, the element of in-service injury is first addressed,             as the underlying basis for condition claimed as incurred in service.  In his original claim, the Veteran alleged an unspecified fall that occurred in July 1962 while on active duty, as causing his future back disorder.  In later VA examination, and followed by his Board hearing, the Veteran indicated that by his own recollection during military training exercises he had fallen from a telephone pole some 45-feet up, while in telephone lineman school stationed at Fort Gordon Army Base.             He went to the dispensary at that time with a back injury, was given muscle relaxants and put on traction, received a short term profile of light duty for 14 days, and was discharged several days later.  The Veteran had no fractures per his memory, but was bruised badly and sprained.  He then returned to full duty.

The STRs do not document a fall injury but do show a different incident where the low back was strained, discussed further below.  Within the service records there is no reference to a period of light duty, or other documentation, this besides the fact that the Veteran clearly did train for a period to be a telephone wireman.    

A claimant's lay assertions of observable events not documented in service records, where found credible, are to be accepted.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The propensity to accept credible testimony that an incident occurred notwithstanding absence of documentation is generally limited to, as here, alleged medical symptoms or injury.  See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury,                a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).  And so the Board takes the Veteran's allegations of an injury as described to be competent, credible and entitled to probative weight for the purpose of this decision only.

Looking to the STRs, these record only a separate incident, a July 1963 episode of acute low back strain, four days prior from unloading a heavy truck, for which the Veteran was given light duty for 5 days, and no further mention is made.  The separation examination notes the spine is normal.  Similarly, a June 1981 examination reported the spine was normal and the Veteran reported on a medical history form that he did not have recurrent back pain.  

Bringing into focus all relevant evidence here, when later seeking Worker's Compensation some 25 years after service the Veteran repeatedly denied ever having back problems up until a 1989 post-service occupational injury, based on his assertions at that time (see, e.g., February 1990 private treatment record provided by the Social Security Administration noting "his initial injury was sustained when he fell while walking out of a truck stop in Kansas City, Missouri in February 1989;" December 1990 private orthopedist report "patient denies any previous back trauma or surgeries prior to his injury two years ago;" and September 1989 statement of Dr. Taylor noting that the Veteran had low back and right leg pain and "related the onset of these symptoms to a work related injury he sustained on February 4, 1989").  Also, the Social Security Administration has likewise found the Veteran disabled from back problems for purposes of benefits from that agency, but notably, there is no reference in its decision or supporting medical records to in-service injury, only to the 1989 injury.  
  
The Board is also mindful of what prior private treatment records from around 1989 and in connection with obtained Worker's Compensation and SSA disability benefits show.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  Accordingly, continuity of symptomatology is not shown.  Although the Veteran had back symptoms in service, the separation examination was normal as were the results of an examination in 1981.  Importantly, the Veteran denied having recurrent back pain at that time.  This conflicts significantly with current reports of having continuing problems after service and therefore the current statements are not entitled to a finding of credibility.

Assuming for purposes of this decision that the fall from a telephone pole happened, just as indicated, the next step to prove service connection is that said injury actually caused the present back disability.  Remaining medical evidence however, is entirely unfavorable to the claim.  VA medical opinion rules out a causal nexus back to service, both the averred accidental fall and other documented back strain in July 1963.  As in any case, to prove service connection, current disability must be causally linked back to service.  And this is regardless of nature and extent of convincing evidence of the initial injury.  The VA medical opinion evidence rules out causation.

To begin with, the August 2008 opinion of a VA examiner, an osteopath, initially stated a conclusion that appeared favorable but later revised that opinion.  Initially, in August 2008 the examiner considered the 1963 documented episode of back strain.  And notably, it does not appear that the Veteran's claimed accidental fall from telephone pole in 1962 was ever communicated to the examiner.  The opinion,               then given, was that "it is at least as likely as not 50:50 probability [sic] that                 [the Veteran's] chronic low back pain is related to the Veteran's acute low back sprain, which was treated in the service in 1963."  

On its face this is favorable evidence, but again, in no way incorporated discussion or mention of an in-service fall injury.  The December 2008 examiner's addendum stated a revised opinion: 

With the above information indicating that no spinal problem was noted             in terms of [the Veteran's] separation papers back in 1965 and with a                new injury noted in 1989 and with information available to us at this time,             it is my opinion at this time with the new information that I have currently,
      the Veteran's back injury in 1989 is not related to his lumbar spine sprain
dated 1963.  Separation papers, physical examination, and also medical statement upon separation are submitted with this evaluation.

Neither opinion provided a rationale and therefore neither opinion is entitled to probative weight.

Re-examination in February 2014 provided a definitive opinion by VA physician, taking in to account the reported injury.

The Veteran's back disability is less likely as not causally related to an event, injury, or disease in service, to include the reported August 1962 fall from a telephone pole.  Rationale:  The Veteran was discharged in April 1965.               The Service Treatment Records checked a normal spine on clinical evaluation of March 2, 1965 and a second medical examination of June 9, 1981.  The Veteran denied any medical treatment per office visits, emergency room or medication for his back until 1989 when the Veteran had a work accident.  The Veteran denied any x-rays of his back prior to incident in 1989.  The Veteran verbally denied that he had a residual injury of his back from his military service from 1962 to 1965 on this evaluation.                     The Veteran was a truck driver and he never missed a day's work or used medication from 1965 to 1989 per the medical history on this evaluation.  The Veteran explains that he injured his back on February 7, 1989 when [he] fell from a step coming out of the company office.  The Veteran stated he could not walk after this accident.  The Veteran was diagnosed per                      the Veteran with a "ruptured disc" from L5 to S1 in September 1989.                  The Veteran filed a Workmen's Compensation case in December 1989.               The Veteran received Workmen's Compensation and is 100 percent disabled secondary from the work injury of February 7, 1989.  The Veteran has been on hydrocodone and morphine since 1989.  No chronic medication prior to this accident per the Veteran's history.  The Veteran's history on this evaluation and review of the Veteran's medical records support that                the Veteran's back disability is less likely as not casually related to an event, injury, or disease in service, to include the reported August 1962 fall from a telephone pole.  

The opinion given is reasoned, well-supported and clear, and offers the rationale that the Veteran's in-service back problem simply did not progress and continue during, after, and for more than 25 years subsequent to service, up until nonservice-related reinjury in 1989.  Taking his alleged fall injury at face value, as the opinion provides, it did not cause current disability.  Intercurrent injury of 1989 did.  Essentially, there was no nexus between a 1962 fall injury (or  brief documented back strain, for that matter) and the current disability.  The opinion is entitled to probative weight.  

There is no contrary opinion of record.  Though the Veteran maintains that his injury in service brought about back problems, alleging causation, given the overarching clear medical complexity of this matter, with the attenuated onset of current disability several decades after claimed injury, this case is most amenable to being resolved by resort to medical and scientific expertise.  The Veteran's assertions in his case are considered; however, the most probative evidence on causation is medical here as the etiology of arthritis and spondylitis is not with the ability of a lay person to observe.

The causal link to service remains unproven; there is no causal relationship to service.  The preponderance of the evidence is unfavorable.  VA's benefit-of-the-doubt  is not applicable under the circumstances of this case and the claim is denied.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


